Title: From John Adams to Oliver Spencer, 17 August 1798
From: Adams, John
To: Spencer, Oliver


To the Inhabitants of Hamilton County in the Territory Northwest of the River Ohio, assembled at Columbia on the 4 of July.—
Gentlemen
Quincy Aug. 17th. 1798

Your address has been forwarded by Colonel Spencer as you requested, and demands a respectfull return. The approbation of any of the Inhabitants beyond the Mountains, is very acceptable to me for reasons which cannot be mistaken. You must share the Fortunes of your Bretheren in the Atlantic States, whether prosperous or adverse. Seperated from them you would soon be the Prey of one or another foreign Power, and Subject to a yoke which neither you nor your Fathers nor Brothers were able to bear—
John Adams